
	
		I
		112th CONGRESS
		1st Session
		H. R. 1570
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax credit to employers for the value of the service not performed during the
		  period employees are performing service as members of the Ready Reserve or the
		  National Guard.
	
	
		1.Ready Reserve-National Guard
			 employee credit
			(a)Ready
			 Reserve-National Guard creditSubpart D of part IV of subchapter
			 A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business-related credits) is amended by adding at the end the following new
			 section:
				
					45S.Ready
				Reserve-National Guard employee credit
						(a)General
				ruleFor purposes of section 38, the Ready Reserve-National Guard
				employee credit determined under this section for the taxable year is an amount
				equal to 10 percent of the unpaid compensation amount for the taxable
				year.
						(b)Definition of
				unpaid compensation amountFor purposes of this section, the term
				unpaid compensation amount means the amount of compensation which
				ordinarily would have been paid or incurred by an employer with respect to a
				Ready Reserve-National Guard employee on any day during a taxable year but was
				not paid because the employee was absent from employment for the purpose of
				performing qualified active duty.
						(c)Limitations
							(1)Maximum
				creditThe maximum credit allowable under subsection (a) shall
				not exceed $2,000 in any taxable year with respect to any one Ready
				Reserve-National Guard employee.
							(2)Days other than
				work daysNo credit shall be allowed with respect to a Ready
				Reserve-National Guard employee who performs qualified active duty on any day
				on which the employee was not scheduled to work (for a reason other than to
				participate in qualified active duty) and ordinarily would not have
				worked.
							(d)DefinitionsFor
				purposes of this section—
							(1)Qualified active
				dutyThe term qualified active duty means—
								(A)active duty in
				connection with which an employee is entitled to reemployment rights and other
				benefits or to a leave of absence from employment under chapter 43 of title 38,
				United States Code, and
								(B)hospitalization
				incident to such duty.
								Such term
				shall not include training duty specified in section 10147 of title 10, United
				States Code (relating to training requirements for the Ready Reserve), or
				section 502(a) of title 32, United States Code (relating to required drills and
				field exercises for the National Guard).(2)CompensationThe
				term compensation means any remuneration for employment, whether
				in cash or in kind, which, if paid by the taxpayer, would have been deductible
				from the taxpayer’s gross income under section 162(a)(1).
							(3)Ready
				Reserve-National Guard employeeThe term Ready
				Reserve-National Guard employee means an employee who is a member of the
				Ready Reserve or of the National Guard.
							(4)National
				GuardThe term National Guard has the meaning given
				such term by section 101(c)(1) of title 10, United States Code.
							(5)Ready
				ReserveThe term Ready Reserve has the meaning given
				such term by section 10142 of title 10, United States
				Code.
							.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code (relating to general business credit) is amended by striking
			 plus at the end of paragraph (35), by striking the period at the
			 end of paragraph (36) and inserting , and, and by adding at the
			 end the following new paragraph:
				
					(37)the Ready
				Reserve-National Guard employee credit determined under section
				45S(a).
					.
			(c)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45S. Ready Reserve-National Guard
				employee
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
